                                                                 j            FILED
                                                                 ' CLERK.
                                                                    ~__   U S ~i~TRICTCOURT



                                                                        { ,1tJ~ 1 7 2019
 2                                                                      ~~._._ .W.              ___~
                                                                  i:' r~i rtH u~~ i K~.; C OF ter,,
 3                                                               __~       I                   __ ~~

4

5

 6

                        UNITED STATES DISTRICT COURT
 s                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                      Case No.. C~ iZ li ~S=

11                        Plaintiff,

12            vs.                                   ORDER OF DETENTION AFTER HEARING
                                                      [Fed.R.Crim.P. 32.1(a)(6);
13                                                     18 U.S.C. 3143(a)]

14
                          Defendant
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant    issued    by   the   United        States   District           Court          for   the

20         ~_. ~ ~~                    for alleged violation(s) of the - terms and

21   conditions of his/her [probation] [supervised release]; and

22          The   Court    having    conducted      a    detention      hearing            pursuant      to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.     ~       The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. ~ 3142(b) or (c}.                          This finding is

28          based on      ►~ ~E~—~.~,,~   ~'O4-~~ ~~              {~4~.             C-g.XM.i ~'~~

                                    ~ s i'~ V' S~   v-~- ~ ~.e   ~ `'~ W~' l~ c- f-L
 1

 2

 3

 4         and/or

 5 '~ B.   ( )   The defendant has not met his/her burden of establishing by

 6         clear and convincing evidence that he/she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. ~ 3142(b) or (c).   This finding is based

 9         on:

10

11

12

13

14          IT THEREFORE IS ORDERED that the defendant be detained pending

15     the further revocation proceedings.

16

17     Dated:          ~~~ ~ ~~'

18

19~

20 1                                      UNITES STATES MAGISTRATE JUDGE

21                                                 ~'~~'L ~.. ~3~~,P~~
22

23

24

25

26

27

28
